Orders sustaining demurrers affirmed. The plaintiff appeals from orders of the Superior Court sustaining the defendants’ demurrers to her declaration wherein, as an individual, she sought in two counts to recover in tort for negligence. She bases her claim upon the failure of the defendant life insurance company and the failure of its agent, also a defendant, to process an application for a life insurance policy made out by her husband to the defendant company. The company received the application and advance premium payment but the death of the plaintiff’s husband occurred prior to issuance of the policy or notice to the applicant of the rejection of his application. There was no error. The facts here show the deceased and the company stood in the relation of offeror and offeree. Gabbett v. Connecticut Gen. Life Ins. Co. 303 Mass. 433, 435. A right in tort does not arise from mere delay in acting upon an application for insurance absent “special circumstances of assertion, representation and reliance." No such special circumstances were alleged here. Rapp v. Lester L. Burdick, Inc. 336 Mass. 442-443.